Citation Nr: 1708988	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  15-43 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a shortened right leg.

2.  Entitlement to service connection for a right hand disability.

3.  Entitlement to service connection for left knee/leg disability, to include as secondary to a shortened right leg. 

4.  Entitlement to service connection for right knee/leg disability, to include as secondary to a shortened right leg. 

5.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. M.M. 


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1949 to May 1954, including combat service in the Republic of Korea, and in the United States Navy from January 1968 to June 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington D.C., which granted service connection for degenerative arthritis of the lumbar spine and awarded a 10 percent disability rating, and a December 2014 rating decision by the VA Regional Office (RO) in St. Petersburg, Florida that denied the remaining service connection claims on appeal.   

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of those proceedings is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral leg/knee disabilities as well as entitlement to an increased disability rating for lumbar spine arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's shortened right leg has been previously determined to be a residual of an in-service wound.

2.  The Veteran's arthritis of the distal interphalangeal joint of the right third finger has been previously determined to be a residual of an in-service wound.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a shortened right leg are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 20.1100 (2016).  

2.  The criteria for entitlement to service connection for arthritis of the distal interphalangeal joint of the right third finger are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 20.1100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  


I.  Right Leg

The Veteran's right leg has been shortened three quarters of an inch.  He maintains that this is resultant from his military service.  

The Board has previously considered the etiology of the Veteran's right leg disability.  Specifically, on page 8 of its June 2012 decision, the Board stated:

The Veteran initially contended that while ice skating in 1956 he fractured his right leg.  He later contended that that fracture was the second he experienced, the first occurring during the May 1953 jeep accident.  In either case he alleges that in 1956, while not on active duty, at Mountain Home, Tennessee, he underwent an operation, during which physicians inserted a locus nail or pin and part of his right hip bone into his right leg.  The Veteran asserts that in 1959, a doctor at the VAMC in Cincinnati, Ohio removed the nail, which resulted in the Veteran having a shorter right leg by three quarters of an inch.

The Board also noted on page 13 of the decision that September 2007 and August 2010 VA examinations confirmed the "shortening of the right lower extremity," and that:

The Veteran's statements conflict regarding the date or dates on which the Veteran fractured his right tibia-fibula.  Initially the Veteran reported that he fractured his right leg in 1956, while ice skating.  Subsequently, he reported that he fractured his right leg twice, once during the May 1953 in-service jeep accident and again in 1956 while not on active duty.  Other than the Veteran's conflicting statements, there is no evidence confirming a May 1953 fracture, but the June 1968 Physical Findings support the Veteran's assertions regarding the 1956 fracture and consequent surgery.

The Board nevertheless found that "while these [right leg] symptoms did not hinder the Veteran from rejoining service for a second period, they later worsened to such an extent to cause his discharge from active service" and that "residuals of wounds to the right leg are related to the Veteran's active service."  While the Board did not specify in its order the precise nature of the "residuals" of the Veteran's right leg wound that were being granted, the Board clearly indicated that shortening of the right leg was among the residual conditions contemplated.  See June 2012 Board decision at 12 (noting "the Veteran has a right leg disorder, variously diagnosed, including . . . shortening of the right lower extremity . . . the question is whether this disorder is etiologically related to the Veteran's active service.")  Furthermore, the discussion of the surgeries that led to the shortening of the leg suggests that the Board considered the residuals of the original wound to encompass the effects of the surgeries as well.  As the Board has previously contemplated the Veteran's right leg shortening to be a manifestation of the residuals of his in-service leg wound, and as service connection has previously been awarded for those residuals, service connection for the Veteran's shortened leg is granted.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.303, 20.1100.

II.  Right Hand

The Veteran also contends that he suffers from a hand condition/hand arthritis that is due to an in-service jeep accident.  The Veteran has been diagnosed during the appeal period with degenerative changes at the distal interphalangeal joint of the right long finger.  

As with the residuals of the Veteran's right leg wound above, the Board has previously considered the Veteran's right hand disability.  Specifically, in its June 2012 decision the Board addressed "the Veteran's right hand disorder, characterized as degenerative changes at the distal interphalangeal joint of the right long finger slight radial deviation of the distal phalanx, and scars on fingers three through five."  See June 2012 Board decision at 11.  The Board granted service connection for the described disability, characterized as residuals of wounds to the right hand, on the basis that a VA examiner had specifically related the condition to the Veteran's May 1953 jeep accident with reasonable medical certainty.  However, the AOJ has only implemented service connection for the scars on the Veteran's right fingers.  Therefore, as the Board has previously related the Veteran's third finger arthritis to service and as no other arthritis of the right hand has been diagnosed, service connection is granted for arthritis of the distal interphalangeal joint of the right third finger.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.303, 20.1100.


ORDER

Service connection for a shortened right leg is granted.

Service connection for arthritis of the distal interphalangeal joint of the right third finger is granted.


REMAND

The Veteran is in receipt of a 10 disability rating for lumbar spine arthritis.  At his October 2016 Board hearing, the Veteran reported that his service-connected lumbar spine condition has worsened since the most recent VA examination in September 2012.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his low back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the claim must be remanded.

Additionally, an etiological opinion is needed addressing the relationship, if any, between the Veteran's bilateral knee disabilities and his now service-connected right leg shortening.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Finally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records that pertain to the Veteran. 

2.  Then schedule the Veteran for a VA examination to determine the current severity of his lumbar spine arthritis and the etiology of his bilateral knee arthritis.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  The examiner should address the following:

(a)  The lumbar spine should be tested in both active and passive motion and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b)  Address the Veteran's current level of functioning and the impact of his low back disability on his daily activities and his ability to work, including any specific actions or motions which would be precluded by the low back disability. 

(c)  Address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee arthritis: 

(1) had its onset during active service or is otherwise the result of service;
(2) was caused by his shortened right leg; or 
(3) has been aggravated (permanently worsened beyond the natural progress of the disease) by his shortened right leg.  

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

Please include a robust rationale for any conclusions reached.

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


